Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5 - 11, 13 – 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,028,537 A to Suman et al (“Suman”).



Regarding claim 2, Suman’s teaching, generating a recommendation for one or more traffic decisions based at least on the traffic advisory message and broadcasting the recommendation to the OBU of the additional vehicle (the tow truck/road assistance vehicle as dispatched [from the dispatched center], as to when it will arrive, is ‘outside’ of the communication range of the other vehicle at that location; note col. 1, lines 49 – 61; col. 6, lines 19 – 49; col. 12, line 51 – col. 13, line 10).

Regarding claim 3, Suman’s teaching, wherein the OBD accessory device corresponds to a unique OBD accessory device identifier associated with a user account (vehicles/owner subscribed to the service; col. 7, lines 17 – 24; col. 8, lines 50 – 57 at least).

Regarding claim 5, Suman’s teaching, wherein the vehicle data comprises speed data (col. 51, lines 59 – 65), vehicle disturbance data 

Regarding claim 6, Suman’s teaching, wherein the traffic advisory message includes an intelligent transportation system (ITS) message (col. 2, lines 11 – 24 and 42 – 57; col. 14, lines 22 – 47).

Regarding claim 7, Suman’s teaching, wherein the acts further comprise: generating a traffic trend data *traffic reports) based at least on the vehicle data (col. 2, lines 11 – 24 and 42 – 57; col. 14, lines 22 – 47).

Regarding claim 8, Suman’s teaching, wherein the one or more non-transitory computer-readable media comprises an on-premise server (col. 6, lines 50 – 59).

Regarding claim 9, Suman teaches a computer-implemented method, comprising:  24Attorney Docket No. TM PQ745USreceiving (by way of vehicle bus interface 42 or 86), from an onboard diagnostics (OBD) accessory device, a vehicle report comprising 



Regarding claim 11, Suman’s teaching, wherein the OBD accessory device corresponds to a unique OBD accessory device identifier associated with a user account (vehicles/owner subscribed to the service; col. 7, lines 17 – 24; col. 8, lines 50 – 57 at least).

Regarding claim 13, Suman’s teaching, wherein the vehicle data comprises speed data (col. 51, lines 59 – 65), vehicle disturbance data (stolen – col. 13, lines 45 – 54), movement data (by GPS), braking data, vehicle warning system codes (col. 14, line 48 – col. 15, line 6; col. 32, lines 35 – 55 at least), and location data of the vehicle (by use of 38 or 77 GPS module; col. 13, lines 32 – 44; col. 14, line 48 – col. 15, line 6).



Regarding claim 15, Suman’s teaching, wherein the acts further comprise: generating a traffic trend data *traffic reports) based at least on the vehicle data (col. 2, lines 11 – 24 and 42 – 57; col. 14, lines 22 – 47).

Regarding claim 16, Suman teaches a system, comprising: one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors (see fig. 5 at least), the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: generate, via an onboard diagnostics (OBD) accessory device installed in a vehicle, a vehicle report comprising vehicle data of the vehicle (col. 2, lines 11 – 24; col. 14, line 22 – col. 15, line 42); determine whether an additional vehicle (for example, tow truck or other roadside assistance vehicles responding to the request for assistance) is within a communication range (frequency range/band) of the vehicle; and 26Attorney Docket No. TM PQ745USselect a communication interface (interface 42 or 86) to 

Regarding claim 18, Suman’s teaching, select an additional communication interface to transmit the vehicle report to the additional vehicle upon making a determination that the additional vehicle is not within the communication range of the vehicle (the tow truck/road assistance vehicle as dispatched [from the dispatched center], as to when it will arrive, is ‘outside’ of the communication range of the other vehicle at that location; note col. 1, lines 49 – 61; col. 6, lines 19 – 49; col. 12, line 51 – col. 13, line 10).

Regarding claim 20, Suman’s teaching, wherein the additional vehicle comprises an onboard diagnostics unit (OBU) - (col. 13, line 32 – col. 14, line 10 at least).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 4, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suman as applied to claims 1, 9, and 16 above, directly or indirectly, and further in view of U.S. Pub. No. 20190123814 A1 to Martin et al (“Martin”).

As discussed above, Suman teaches all of the limitations, except for the accessory device being PC5 [interface] capable and the interface comprises a wireless Uu interface.

However, Martin teaches, in an analogous art, using an accessory device being PC5 [interface 432] capable and the interface comprises a wireless Uu interface-421 (see fig. 4; note ¶0037).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to have modified Suman’s teaching by including accessory device being PC5 [interface] capable and the interface comprises a wireless Uu interface as evidenced by Martin in order to support large number of IoT devices needed to be supported in a cell of a wireless communications network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668